DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8-13, 15, 16, 18, 19, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McCarthy (US Pub. No. 2018/0163577 which was published in 2016 under WO 2016/197088).
Regarding claim 1, McCarthy discloses a method of providing diagnostic information (paragraph 11) for an electromagnetic latch system comprising one or more latch pins (133), the method comprising: 
providing a first pulse of direct current (paragraph 17) to a circuit that comprises one or more coils each of which is inductively coupled with an armature that is mechanically coupled to at least one latch pin among the one or more latch pins; 
determining a first response by making one or more measurements (paragraph 17) of a current in the circuit over a first interval, wherein the current in the circuit over the first interval results from the first pulse; 
providing a second pulse of direct current to the circuit (paragraph 17); determining a second response by making one or more measurements of a current in the circuit over a second interval, wherein the current in the circuit over a second interval results from the second pulse; 
providing diagnostic information relating to movement or position of the one or more of the latch pins based at least in part on a comparison between the first response and the second response (paragraph 17); 
actuating a first of the one or more latch pins from a first position to a second position by pulsing the circuit with a first DC current having a polarity; and actuating the first latch pin from the second position back to the first position by pulsing the circuit with a second DC current having an opposite polarity (paragraph 106 discussing fig. 21 which would allow the actuation from one to the other position); 
wherein the electromagnetic latch system is operative to stably maintain the first latch pin in each of the first position and the second position when the circuit is without power (paragraph 49).  
Regarding claim 2 which depends from claim 1, McCarthy discloses wherein: 
the first pulse is predetermined to be capable of actuating the one or more latch pins (paragraph 13); 
the second pulse is predetermined to be insufficient in duration to actuate any of the one or more latch pins (paragraph 12).  In conjunction with the teaching in paragraph 17 that discusses there are two test pulses but sometimes there is an attempt to actuate in between pulse 1 and pulse 2 and there being no time constraint on when each pulse is sent out one of ordinary skill in the art can pick two of the pulses that satisfy this limitation.
Regarding claim 4 which depends from claim 2, McCarthy discloses wherein the second pulse follows the first pulse (paragraph 17 discloses that there be an actuation pulse before the second pulse).  
Regarding claim 8, McCarthy discloses a method of providing diagnostic information for an electromagnetic latch system comprising two latch pins, the method comprising: providing a first pulse of direct current to a circuit that comprises two coils each of which is inductively coupled with an armature that is mechanically coupled to a respective one of the two latch pins; determining a first response by making one or more measurements of a current in the circuit over a first interval, wherein the current in the circuit over the first interval results from the first pulse; providing a second pulse of direct current to the circuit; determining a second response by making one or more measurements of a current in the circuit over a second interval, wherein the current in the circuit over a second interval results from the second pulse; and providing diagnostic information that distinguishes among the three cases consisting of neither of the two latch pins moved, only one of the two latch pins moved, and both of the two latch pins moved based at least in part on a comparison between the first response and the second response (The limitations of this claim have been addressed in claim 1 above since the McCarthy reference addresses more than one latch pin each undergoing the diagnostic see paragraphs 8 and 9).  
Regarding claim 9 which depends from claim 1, McCarthy discloses wherein power for the first pulse is provided by a vehicle electrical system having a variable voltage (paragraph 100 discloses a peak voltage requiring that the voltage is variable).  
Regarding claim 10 which depends from claim 1, McCarthy discloses wherein a current in the circuit is allowed to decay between the first pulse and the second pulse (paragraph 99 discloses that the circuit shows decay as long as the pulses are two distinct pulses some amount of decay would occur).  
Regarding claim 11 which depends from claim 1, McCarthy discloses wherein: the electromagnetic latch system is part of a valvetrain comprising a switching rocker arm actuated by a cam rotating through a cam cycle; and the second pulse occurs while the cam is on lift (fig. 1 shows this system and paragraph 68 discloses that all the pulses would be done while “off base circle” which is the lift).  
Regarding claim 12 which depends from claim 1, McCarthy discloses further comprising: providing power for the first pulse from a DC power source having a higher voltage than the first pulse; and using a controller to limit the voltage of the first pulse (paragraph 80 discloses that limit of these functions is based on the applied voltage and paragraph 70 discloses that is by a controller).  
Regarding claim 13 which depends from claim 12, McCarthy discloses further comprising limiting a voltage used to provide the pulse selectively based on a temperature (paragraph 95 discloses the current changing due to the temperature but paragraph 11 says that voltage could be used instead of current).  
Regarding claim 15, McCarthy discloses a method of providing diagnostic information for an electromagnetic latch system comprising one or more latch pins, the method comprising:  providing a first pulse of direct current to a circuit that comprises one or more coils each of which is inductively coupled with an armature that is mechanically coupled to at least one latch pin among the one or more latch pins; determining a first response by making one or more measurements of a current in the circuit over a first interval, wherein the current in the circuit over the first interval results from the first pulse; providing a second pulse of direct current to the circuit; determining a second response by making one or more measurements of a current in the circuit over a second interval, wherein the current in the circuit over a second interval results from the second pulse; and providing diagnostic information relating to movement or position of the one or more of the latch pins based at least in part on a comparison between the first response and the second response; wherein the first pulse and the second pulse have opposite polarities (the limitations of this claim have been addressed above in claim 1).  
Regarding claim 16 which depends from claim 15, McCarthy discloses wherein: the first pulse is predetermined to be capable of actuating the one or more latch pins; the second pulse is predetermined to be insufficient in duration to actuate any of the one or more latch pins (the limitations of this claim have been addressed above in claim 2).  
Regarding claim 18 which depends from claim 15, McCarthy discloses the one or more coils comprise two coils associated with two latch pins; and the diagnostic information distinguishes among the three cases consisting of neither latch pin moved, only one of the latch pins moved, and both latch pins moved (the limitations of this claim have been addressed above in claim 8).  
Regarding claim 19 which depends from claim 8, McCarthy discloses wherein: the first pulse is predetermined to be capable of actuating the one or more latch pins; the second pulse is predetermined to be insufficient in duration to actuate any of the one or more latch pins (the limitations of this claim have been addressed above in claim 2).  
Regarding claim 21 which depends from claim 8, McCarthy discloses further comprising using a controller to limit the voltage of the first pulse selectively based on a temperature (paragraph 95 discloses the current changing due to the temperature but paragraph 11 says that voltage could be used instead of current).

Allowable Subject Matter
Claim 3, 5-7, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 requires that the multiple pulse diagnostic on the latch be performed over one camshaft cycle.
Claims 5-7, 17, 20 require that a third pulse be sent out which sets up a unique pattern for the three pulses and requires the first and third pulse results to be compared.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747